Citation Nr: 0629699	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial higher rating for a psychiatric 
disability, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katherine King-Walker
INTRODUCTION

The veteran served on active military duty from April 1971 to 
May 1972 and from February 1975 to November 1980.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 RO rating decision from St. Petersburg, 
Florida, which originally granted service connection for a 
psychiatric disability.  Through the July 2004 substantive 
appeal, the veteran requested a Board travel hearing to be 
held at the local RO.  It was held in July 2006, and its 
transcript is associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the July 2006 hearing, the veteran testified that he 
had been receiving Social Security Administration (SSA) 
benefits since around 1990 due to his psychiatric disability, 
and was initially evaluated by the SSA every three years 
after benefits had begun.  It appears that the SSA records 
have not been associated with the file.  On remand, an 
attempt should be made to retrieve such records.

The most recent psychiatric VA examination was August 2002.  
As the veteran has disagreed with the initial service 
connection rating in that he claims that his disability is 
much worse than the assigned rating, a new VA examination is 
required before a decision can be rendered.

Furthermore, the veteran was not notified of the degree of 
disability ratings in accordance with Dingess v. Nicholson, 
19 Vet.  App. 473 (2006), or expressly asked to provide any 
evidence in his possession in accordance with 38 C.F.R. § 
3.159.  On remand, this should be done as well.

Accordingly, the appeal is REMANDED for the following action:

1.  The VA should contact the SSA and 
attempt to obtain copies of the veteran's 
SSA records, including those reflecting 
the basis for his award of any SSA 
benefits.  If no such records are 
available, it should be annotated in the 
file.

2.  Schedule a VA psychiatric 
examination to determine the nature and 
extent of the disability.  The examiner 
should review the claims file, conduct 
all necessary special studies and 
tests, and describe the extent of 
severity of the disability, including 
occupational and social impairment, 
impaired judgment and abstract 
thinking, and difficulties with 
establishing and maintaining social 
relationships.

3.  After ensuring all notice and duty to 
assist requirements are satisfied, 
readjudicate the claim for an initial 
higher evaluation for a psychiatric 
disability, and if the claim remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claim for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


